 1   Melissa Newel (#148563)
     NEWEL LAW
 2   2625 Alcatraz Ave., Suite 132
 3   Berkeley, CA 94705
     (510) 316-3827
 4   mnewel@newellawfirm.com

 5   Attorney for Plaintiff
     DALILA BARAJAS
 6

 7   MCGREGOR W. SCOTT
     United States Attorney
 8   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 9   TINA NAICKER
     Social Security Administration
10
     Assistant United States Attorney
11   160 Spear Street, Suite 800
     San Francisco, CA 94105
12   (415) 268-5611
     tina.naicker@ssa.gov
13
     Attorneys for Defendant
14

15

16                                    UNITED STATES DISTRICT COURT
17                                EASTERN DISTRICT OF CALIFORNIA
18

19
      DALILA BARAJAS,                               No. 1:17-CV-1551 (BAM)
20
                         Plaintiff,
21
             v.                                     STIPULATION AND ORDER FOR
22                                                  AWARD AND PAYMENT OF
      NANCY A. BERRYHILL,                           ATTORNEYS FEES PURSUANT TO THE
23    ACTING COMMISSIONER OF                        EQUAL ACCESS TO JUSTICE ACT (28
      SOCIAL SECURITY,                              U.S.C. §2412(d))
24
                         Defendant.
25

26
27

28


                              STIPULATION AND ORDER FOR AWARD AND PAYMENT
                                    OF ATTORNEYS FEES PURSUANT TO EAJA
 1          IT IS HEREBY STIPULATED by and between the parties, through their undersigned

 2   attorneys, subject to the approval of the Court, that Dalila Barajas (“Plaintiff”) be awarded

 3   attorney fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. §2412 (d), in the

 4   amount of six thousand five dollars and zero cents ($6,500.00). This represents compensation for

 5   legal services rendered on behalf of Plaintiff by counsel in connection with this civil action, in

 6   accordance with 28 U.S.C. §2412 (d).

 7          After the Court issues an Order for EAJA fees to Plaintiff, the government will consider

 8   the matter of Plaintiff’s assignment of EAJA fees to Plaintiff’s attorney. Pursuant to Astrue v.

 9   Ratliff, 560 U.S. 586, 598 (2010), the ability to honor the assignment will depend on whether the

10   attorney fees are subject to any offset allowed under the United States Department of the

11   Treasury’s Offset Program. After the Order for EAJA fees is entered, the government will

12   determine whether they are subject to any offset.

13          Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines

14   that Plaintiff does not owe a federal debt subject to offset, then the government shall cause the

15   payment of fees approved to be made payable to Melissa Newel or Newel Law (collectively

16   “Plaintiff’s counsel”), pursuant to the assignment executed by Plaintiff. Any and all payments

17   made shall be delivered to Plaintiff’s counsel.

18          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA

19   attorney fees and does not constitute an admission of liability on the part of Defendant under

20   EAJA. Payment of the agreed amount shall constitute a complete release from, and bar to, any
21   and all claims that Plaintiff and/or Plaintiff’s counsel may have relating to EAJA attorney fees

22   and expenses in connection with this action.

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///


                           STIPULATION AND ORDER FOR AWARD AND PAYMENT
                                 OF ATTORNEYS FEES PURSUANT TO EAJA
 1          This award is without prejudice to the rights of Plaintiff’s counsel to seek Social Security

 2   Act attorney fees under 42 U.S.C. §406(b), subject to the provisions of the EAJA.

 3
                                                          Respectfully submitted,
 4
     Dated: May 28, 2019                                  NEWEL LAW
 5

 6
                                                  By:     Melissa Newel
 7                                                        Melissa Newel
                                                          Attorney for Plaintiff
 8                                                        DALILA BARAJAS
 9

10   Dated: May 28, 2019                                  MCGREGOR W. SCOTT
                                                          United States Attorney
11                                                        DEBORAH LEE STACHEL
                                                          Regional Chief Counsel, Region IX
12                                                        Social Security Administration
13
                                                  By:     Tina Naicker*
14                                                        TINA NAICKER
                                                          (*Authorized by email dated 05/24/2019)
15                                                        Special Assistant U.S. Attorney
                                                          Attorneys for Defendant
16

17

18                                                ORDER

19          Based upon the parties’ stipulation for the award and payment of attorney’s fees
20   (“Stipulation”) filed on May 28, 2019, IT IS HEREBY ORDERED that, pursuant to the Equal
21
     Access to Justice Act, 28 U.S.C. §2412(d), attorney fees in the amount of six thousand five
22
     hundred dollars and zero cents ($6,500.00) be awarded subject to the terms of the Stipulation.
23

24
     IT IS SO ORDERED.
25
        Dated:    May 30, 2019                                /s/ Barbara   A. McAuliffe            _
26
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                           STIPULATION AND ORDER FOR AWARD AND PAYMENT
                                 OF ATTORNEYS FEES PURSUANT TO EAJA
